DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
Claim 5 lines 1-2 states "the joint capsule is a knee joint" this should read "the joint capsule is within a knee joint" as it appears the joint capsule is within or part of the knee joint. 
Claim 14 lines 1-2 states "the joint capsule is a knee joint" this should read "the joint capsule is within a knee joint" as it appears the joint capsule is within or part of the knee joint.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 11-17  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “manipulating the joint capsule” in lines 1-2.  The metes and bounds of this limitation are currently unclear. For purposes of examination, a change in pressure within the joint capsule is interpreted as “manipulating the joint capsule”. 
Claim 6 recites the limitation “sheet biologic” in line 2. The metes and bounds of this limitation are currently unclear. This does not appear to be a commonly known term in the art and although the instant specification gives multiple examples of sheet biologics, these do not clearly define what the overall scope of a sheet biologic is. Applicant may address this rejection by amending the claim language or providing a clarification as to the metes and bounds of the term “sheet biologic”. 
Claim 11 recites the limitation “an arthroscopic surgical procedure” in line 10. It is unclear if this limitation refers to the arthroscopic surgical procedure recited in lines 8-9 or if this is an additional arthroscopic surgical procedure. For purposes of examination the limitation is being interpreted as “the arthroscopic surgical procedure”. Claims 12-17 are rejected due to their dependency on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osther (WO 2004110512).
Regarding Claim 1, Osther teaches a method of performing gas arthroscopy using a surgical sealant comprising: 
injecting a surgical sealant into a joint capsule through a delivery device (Pg. 7 lines 31-36; also see Pg. 9 line 20 defining the application area as the bottom of a joint);
insufflating the joint capsule with gas (Pg. 4 lines 15-16 and pg. 4 lines 24-28; interpret gas used is insufflating the joint capsule); performing an arthroscopic surgical procedure (Pg. 4 lines 17-20); and 

Regarding Claim 2, Osther teaches the method further comprising manipulating the joint capsule to distribute the sealant (Pg. 9 lines 1-14; the fluid/gas causing a change in pressure for the sealant fibrin to be added is interpreted as manipulating the joint capsule).
Regarding Claim 3, Osther teaches the method where the sealant is a flowable biocompatible surgical sealant (sealant is fibrin as taught in Pg. 7 lines 31-36).
Regarding Claim 4, Osther teaches the method wherein the sealant is in the group of polyethylene glycol (PEG), polyethyleneimine (PEI), fibrin, albumin, or gelatin (sealant is fibrin as taught in Pg. 7 lines 31-36).
Regarding Claim 5, Osther teaches the method where the joint capsule is within a knee joint (pg. 4 lines 6-9; and Pg. 16 lines 23 taches joint may be a knee joint).
Regarding Claim 6, Osther teaches the method where the arthroscopic surgical procedure is implantation of a sheet biologic (PG. 10 lines 22-35; interpreting cover layer with collagen as a sheet biologic).
Regarding Claim 9, Osther teaches the method wherein the step of insufflating is performed before the step of injecting (Pg. 4 lines 11-28; first step is application of fluid/gas).
Regarding Claim 18, Osther teaches a method of performing a surgical procedure, said method comprising: 
injecting a surgical sealant into a surgical site with a delivery device (Pg. 7 lines 31-36; also see Pg. 9 line 20 defining the application area as the bottom of a joint); 
insufflating the surgical site with gas (Pg. 4 lines 15-16 and pg. 4 lines 24-28; interpret gas used is insufflating the joint capsule); 

upon completion of the surgical procedure, allowing the gas to escape from the surgical site (Pg. 4 line 22; and Pg. 4 lines 24-28, instead of fluid interpret gas is used and will also be removed as described in the method in Pg. 4 lines 22).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osther (WO 2004110512) in view of Neev et al. (US Patent 5720894, hereinafter 'Neev').
Regarding Claim 7, Osther teaches all elements of the claim mentioned before. Osther does not teach a method where the arthroscopic surgical procedure is a laser surgery.  
	Neev teaches (Col 16 lines 1-6) an arthroscopic surgery may include a laser. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arthroscopic surgery of Osther to include a laser surgery as taught by Neev. Doing so would provide a method of removing diseased or undesired tissue in the surgical site (Neev Col 4 lines 35-43).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osther (WO 2004110512).
Regarding Claim 8, Osther teaches all elements of the claim mentioned above. Osther does not explicitly teach the method wherein the step of insufflating is performed after the step of injecting. 

Regarding Claim 9, Osther teaches all elements of the claim mentioned above. Osther does not explicitly teach the method wherein the step of insufflating is performed simultaneously with the step of injecting.
However, Osther does teach (Pg. 9 lines 28-37) that the pressure of the gas may be altered as needed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Osther so that the step of insufflating is performed simultaneously with the step of injecting. Doing so would allow for the user to ensure that the proper or desired pressure is within the surgical site during the procedure.  
Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osther (WO 2004110512) in view of Fischell et al. (US Patent Pub. 20040018228, hereinafter 'Fischell').
Regarding Claim 11, Osther teaches a method of performing gas arthroscopy using a surgical sealant, said method comprising: 
injecting a surgical sealant into a joint capsule with an arthroscopic instrument (Pg. 7 lines 31-36; also see Pg. 9 line 20 defining the application area as the bottom of a joint); 
spraying the sealant in the joint capsule (pg. 21 lines 5-12 teach the fibrin may be dispensed with a spray set); insufflating the joint capsule prior to an arthroscopic surgical procedure (Pg. 4 lines 11-28; first step is application of fluid/gas);

upon completion of the arthroscopic surgical procedure, allowing the gas to escape from the joint capsule (Pg. 4 line 22; and Pg. 4 lines 24-28, instead of fluid interpret gas is used and will also be removed as described in the method in Pg. 4 lines 22).  
Osther does not specify that the arthroscopic instrument comprises a sprayer disposed at a distal end.
Fischell teaches [0222] a spray tube or device may be adapted for use via a catheter in an endoscopic device to direct a spray towards a surgical site (It is interpreted that the spray tube is the arthroscopic device; as the spray tube is adapted for use via a catheter, such as the catheter of Fig 11, it is interpreted that the spray tube must have the sprayer at the distal end such that it will spray through the catheter apertures on the distal end). Fischell additionally teaches [0224] the endoscope may be used during arthroscopic procedures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the arthroscopic instrument (spray set) of Osther with the arthroscopic instrument comprising a sprayer disposed at a distal end as taught by Fischell (in this substitution the instrument comprises both a spray tube, the arthroscopic device, and a catheter used with the spray tube as described in Fischell [0222]). Doing so would allow for the spray to be directed to the surgical site (Fischell [0222]).  
	Regarding Claim 12, the combination of Osther and Fischell teaches all elements of the claim mentioned above. The combination further teaches the method wherein the sprayer comprises an aperture at the distal end of the arthroscopic instrument (See Fischell Fig 11, the apertures are interpreted to be at the distal end).
	Regarding Claim 13, the combination of Osther and Fischell teaches all elements of the claim mentioned before. The combination further teaches the method further comprising a 
Regarding Claim 14, the combination of Osther and Fischell teaches all elements of the claim mentioned above. The combination further teaches the method where the joint capsule is within a knee joint (pg. 4 lines 6-9; and Pg. 16 lines 23 taches joint may be a knee joint).
Regarding Claim 15, the combination of Osther and Fischell teaches all elements of the claim mentioned above. Osther does not explicitly teach the method wherein the step of insufflating is performed after the step of injecting. 
However, Osther does teach (Pg. 9 lines 28-37) that the pressure of the gas may be altered as needed in the procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Osther so that the step of insufflating is performed after the step of injecting. Doing so would allow for the user to ensure that the proper or desired pressure is within the surgical site during the procedure.  
Regarding Claim 16, the combination of Osther and Fischell teaches all elements of the claim mentioned above. The combination further teaches the method wherein the step of insufflating is performed before the step of injecting (Pg. 4 lines 11-28; first step is application of fluid/gas).
Regarding Claim 17, the combination of Osther and Fischell teaches all elements of the claim mentioned above. Osther does not explicitly teach the method wherein the step of insufflating is performed simultaneously with the step of injecting.
.  
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osther (WO 2004110512) in view of Bonutti (US Patent Pub. 20180092645).
Regarding Claim 19, Osther teaches all elements of the claim mentioned above. Osther further teaches said method further comprising the step of spraying the sealant in the surgical site (Pg. 21 lines 5-12 teach the fibrin may be dispensed with a spray set). Osther does not teach the method wherein the delivery device further comprises a sprayer disposed at a distal end of the delivery device.  
Bonutti teaches a spray can used to spray a coolant at an implant site that comprises a sprayer disposed at the distal end (Fig 5 the nozzle where the sprayed substance 38 comes out of).
While Osther teaches a spray set may be used to deliver the fibrin, Osther does not specify the structure of this spray set. Bonutti teaches a spray can that may be used in surgical procedures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spray set of Oster with delivery device comprising a sprayer disposed at the distal end of the delivery device as taught by Bonutti. Doing so would provide another device that may deliver biocompatible substances to the surgical area (Bonutti [00711]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783